118 F.3d 1576
Krueger Associates, Inc., as Trading as National Fulfillment Servicesv.American District Telegraph Company of Pennsylvania, ADTSecurity Systems, Inc. v. Eugene Krueger, d/b/a HolmesCorporate Center, d/b/a Holmes Industrial Office Center,Samuel Mendicino, d/b/a Holmes Corporate Center, d/b/aHolmes Industrial Office Center, Eugene Krueger, SamuelMendicino, d/b/a Holmes Corporate Center, Holmes IndustrialOffice Center, Krueger Associates, Inc., is Appellant in No.
NOS. 96-1950, 96-1977
United States Court of Appeals,Third Circuit.
June 23, 1997
Appeal From:  E.D.Pa. ,No.93cv01040

1
Appeal Dismissed.